                       -IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CV-455-D


JORGE SUAREZ,                     )
                                  )
                      Plaintiff,  )
                                  )
              v.                  )                                   ORDER
                                  )
CAMDEN PROPERTY TRUST,            )
CAMDEN DEVELOPMENT, INC.,         )
and CSP COMMUNITY OWNER, LP,      )
                                  )
                      Defendants. )


       On October 9, 2019, Jorge Suarez ("Suarez" or ''plaintiff") moved to dismiss the breach of

contract counterclaim of Camden Property Trust, Camden Development, Inc. ("Camden

Development"), and CSP Community Owner, LP, f/k/a CSP Community Owner, LLC, d/b/aCamden

Westwood ("Camden Westwood"; collectively, "defendants") [D.E. 40] and filed a memorandum

in support [D.E. 41]. On November 20, 2019, defendants amended their breach of contract

counterclaim [D.E. 46]. On December 13, 2019, Suarez moved to dismiss defendants' amended

counterclaim -[D.E. 47] and filed a memorandum in support [D.E. 48]. On January 3, 2020,

defendants responded in opposition [D.E. 50]. On February 7, 2020, Suarez replied [D.E. 59]. As

explained below, the court grants Suarez's motion to dismiss the amended counterclaim.

                                                 I.

       The court discussed in detail Suarez's factual allegations and claims against defendants in

the court's order granting in part and denying in part defendants' motion to dismiss Suarez's

amended complaint for failure to state a claim, or for lack of subject-matter jurisdiction. See [D.E.




           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 1 of 12
36]. In essence, after Suarez vacated his apartment at Camden Westwood Apartments, defendants

sent a Final Account Statement (a "statement'') to Suarez reflecting a balance of $147. 76 owed to

defendants. See id. at 2; Am. Compl. [D.E. 20] ff 21-22, 26. The statement stated that Suarez had

30 days to satisfy the balance before it was sent to a third-party collection agency, and that once sent

to the collection agency, interest began accruing immediately. See [D.E. 36] 2; Ex. A. [D.E. 20-1].

Suarez paid $82.76 of the outstanding balance, but refused to pay a $55.00 "carpet stain removal"

charge and a $10.00 key replacement charge. See [D.E. 36] 2; Am. Compl. at ff 26-29. Defendants

then sent Suarez another statement reflecting a $65.00 outstanding balance (i.e., the "carpet stain

removal" charge and the key replacement charge). That statement also said that Suarez had 10 days

to satisfy the outstanding balance before it was sent to a third-party collection agency, after which

interest would accrue. See [D.E. 36] 2-3. As for the first statement, Suarez contends that he

fulfilled his obligations and did not owe the amounts defendants requested. As for the second

statement, Suarez alleges that defendants' representations are deceptive. See id. at 2-3.

          Defendants assert a breach of contract counterclaim against Suarez based on the rental

agreement he signed concerning his apartment lease at Camden Westwood. See Ans. [D.p:. 46]

16-18. Defendants allege that Suarez breached the terms of the rental agreement when he failed to

pay the "carpet stain removal" charge and the key replacement charge. See id. The rental agreement

states:

          In the event that any damage or loss to Owner is caused by Resident, Occupants of
          the Unit or their respective guests or invitees (including contractors), Resident shall
          be liable for such damage or loss and shall immediately reimburse Owner for such
          damage or loss.

See id. at 17. The rental agreement also states:

          [I]n the event Resident defaults under this Lease, Resident shall be liable to the
          fullest extent allowed by applicable law for . . . any court costs and reasonable

                                                    2

             Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 2 of 12
       attorneys' fees incurred by [Camden] Owner to enforce this Lease ....

See id. Defendants contend that the rental agreement required Suarez to return his keys to

defendants, and that the rental agreement authorized defendants to charge Suarez a fee for carpet

cleaning. See id. Because Suarez .did not pay the "carpet stain removal" charge and the key

replacement charge, defendants argue that Suarez breached the rental agreement. See id. at 18.

                                                 II.

       A motion to dismiss under Rule 12(b)(1) tests subject-matterjurisdiction, which is the court's

"statutory or constitutional power to adjudicate the case." Steel Co. v. Citizens for a Better Env't,

523 U.S. 83, 89 (1998) (emphasis omitted). 1 · A federal court ''must determine that it has

subject-matter jurisdiction over [a claim] before it can pass on the merits of that [claim]."

Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir. 2005).

In making that determination, the court ''may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment." Velasco v. Gov't ofJndonesiD, 370 F.3d

392,398 (4th Cir. 2004); see Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 154 (4th Cir.

2016); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); In re KBR, Inc.

v. Bum Pit Litig., 744 F.3d 326,333 (4th Cir. 2015); Williams v. United States, SO F.3d 299, 304

(4th Cir. 2005) (noting that ''the court may consider the evidence beyond the scope ofthe pleadings



       1
          After Suarez moved to dismiss defendants' counterclaim under Rule 12(b)(l), see [D.E.
40], defendants moved to amend their answer and counterclaim as of right. See [D.E. 46]; Fed R
Civ. P. 1S(a)(l )(B). Thus, defendants' original answer and counterclaim is no longer operative, and
Suarez's motion to dismiss defendants' counterclaim is moot. See Fanoo, Inc. v. Fogarty, 984 F .2d
1524, 1529 n.2 (9th Cir. 1993), reversed on other grounds, 510 U.S. 517 (1994); Maaco Franchisor
SPV, Inc. v. Kennevan, LLC, No. 3:20-cv-149-MOC-DCK, 2020 WL 2926465, at *1 (W.D.N.C.
June 3, 2020) (unpublished); see also Fawzyv. Wauquiez Boats SNC, 873 F.3d 451,455 (4th Cir.
2017); Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001). Accordingly, the court
analyzes Suarez's motion to dismiss defendants' amended counterclaim.

                                                 3

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 3 of 12
to resolve factual disputes concerning jurisdiction."). If, however, ''jurisdictional facts are

inextricably intertwined with those central to the merits, the court should resolve the relevant factual

disputes only after appropriate discovery." Kerns v. Williams, S8S F.3d 187, 193 (4th Cir. 2009);

see Al Shimari, 840 F.3d at 1S4. Defendants, as the parties asserting that this court has subject-

matter jurisdiction over the counterclaim, must prove that subject-matter jurisdiction exists. See,

~    Steel Co., S23 U.S. at 103--04; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999);

Goldstar (Panama) S.A. v. United States, 967 F.2d 96S, 967 (4th Cir. 1992); Richmond,

Fredericksburg & Potomac R.R. v. United States, 94S F.2d 76S, 768 (4th Cir. 1991).

       The court does not have diversity or federal question jurisdiction over defendants' North

Carolina state-law breach of contract counterclaim. Cf. 28 U.S.C. §§ 1331, 1332. Thus, the court

must assess the counterclaim's status as "compulsory'' or ''permissive." Ifpermissive, the court must

determine whether the court has subject-matter jurisdiction over the counterclaim under 28 U.S.C.

§ 1367(a). See, e.g., Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988). The Fourth Circuit

requires that a permissive counterclaim have its own "independent jurisdictional base." Id.; see

Whighamv.BeneficialFin. Co., S99F.2d 1322, 1323 (4th.Cir.1979); Sue& Sam.Mfg. Co. v.B-L-S

Constr. Co., S38 F.2d 1048, 10S1 (4th.Cir. 1976). In contrast, acompulsorycounterclaimneednot

have its own.jurisdictional base. See Painter, 863 F.2d at 331; Sue & Sam Mfg. Co., S38 F.2d at

10S1; see also Vaughan v. Recall Total Info. Mgmt., Inc., 217 F. App'x. 211,223 n.18 (4th Cir.

2007) (per curiam) (unpublished); Peter Farrell Supercars, Inc. v. Mons~ 82 F. App'x. 293, 298

(4th Cir. 2003) (per curiam) (unpublished). Accordingly, the court first determines whether the

counterclaim is compulsory or permissive.

       A compulsory counterclaim "arises out of the transaction or occurrence that is the subject

matter of the opposing party's claim." Fed. R. Civ. P. 13(a)(l)(A); see Painter, 863 F.2dat 332. A

                                                   4

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 4 of 12
permissive counterclaim is defined in the negative as "any claim that is not compulsory." Fed. R.

Civ. P. 13(b). The Fourth Circuit has identified four questions to ask to help determine whether a

counterclaim is compulsory:

       (1) Are the issues of fact and law raised in the claim and counterclaim largely the
       same? (2) Would res judicata bar a subsequent suit on the party's counterclaim,
       absent the compulsory counterclaim rule? (3) Will substantially the same evidence
       support or refute the claim as well as the counterclaim? and (4) Is there any logical
       relationship between the claim and counterclaim?

Painter, 863 F.2d at 331; see Equitrans, L.P. v. Moore, 725 F. App'x 221,224 (4th Cir. 2018) (per

curiam) (unpublished): Q Int'l Courier Inc. v. Smo~ 441 F.3d214, 219 (4th Cir, 2006); Sue & Sam

Mfg. Co., 538F.2dat 1051-53. "[T]heresjudicata testcannotbethecontrollingone." Painter, 863

F.3d at 333. These questions help focus the inquiry, but the court ''need not answer all these

questions in the affirmative for the counterclaim to be compulsory." Painter, 863 F.2d at 331; see

Moore, 725 F. App'x at 224.          Rather, a court should interpret the Rule ''flexibl[y]" and

''realistic[ally]" to achieve the Rule's purpose. Sue & Sam Mfg. Co., 538 F.2d at 1051.

       The parties do not dispute the facts relevant to the jurisdictional analysis under Rule 12(b)(1 ).

Accordingly, the court resolves the jurisdictional question without discovery. See Al Shimari, 840

F.3d at 154; Kerns, 585 F.3d at 193.

       In his complaint, Suarez alleges a claim under the North Carolina Debt Collection Act

(''NCDCA"), N.C. Gen. Stat.§ 75-50, et seq. See Am. Compl. at ft 107--42. To prove a claim

under the NCDCA, a party must demonstrate: (1) ''the obligation owed" is a "debt''; (2) ''the one

owing the obligation" is a "consumer''; and (3) ''the one trying to collect the obligation" is a "debt

collector." Reid v. Ayers, 138 N.C. App. 261, 263, 531 S.E.2d 231, 233 (2000) (quotations

omitted); see N.C. Gen. Stat § 75-50(1)-(3); Davis Lake Cmn,. Ass'JL Inc. v. Feldmann, 138 N.C.

App. 292,295,530 S.E.2d 865, 868 (2000). If those requirements are met, plaintiff must further

                                                   5

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 5 of 12
demonstrate "(1) an unfair act (2) in or affecting commerce (3) proximately causing injury."

Feldmann, 138 N.C. App. at 296, 530 S.E.2d at 868; see Dalton v. Camp, 353 N.C. 647, 656, 548

S.E.2d 704, 711 (2001); Spitzer-Tremblay v. Wells Fargo Baajc, N.A.• 250 N.C. App. 508, 793

S.E.2d 281, 2016 WL 6695825. at *4 (Nov. 15, 2016) (unpublished table decision).

       To prove its breach of contract counterclaim, defendants In.ust show: (1) the existence of a

valid contract, and (2) breach ofthe terms ofthat contract. See McLamb v. T.P. Inc.• 173 N.C. App.

586, 588, 619 S.E.2d 577, 580 (2005); Poor v. Hill, 138 N.C. App. 19. 26, 530 S.E.2d 838, 843

(2000). A breach of a contract occurs where there is "[n]on-performance[,] ... unless the person

charged . . . shows some valid reason which may excuse the non-performance; and the burden of

doing so rests upon him." Cater v. Barker, 172 N.C. App. 441,447, 617 S.E.2d 113, 117 (2005),

aff'd, 360 N.C. 357, 625 S.E.2d 778 (2006) (quotation omitted); see Abbington SPE, LLC v. U.S.

Bank Nat'l Ass'n, 352 F. Supp. 3d 508, 517 (E.D.N.C. 2016). aff'd, 698 F. App'x 750 (4th Cir.

2017) (per curiam) (unpublished); Michael Borovsk;y Goldsmith LLC v. Jewelers Mut. Ins. Co.• 359

F. Supp. 3d 306,311 (E.D.N.C. 2019).

       As for the first Painter factor, the issues oflaw and fact are not "largely the same" concerning

Suarez'sNCDCAclaimanddefendants' breachofcontractcounterclaim. Painter, 863 F.2dat331.

Defendants' counterclaim concerns the rental agreement and the parties' contractual obligations

under that agreement. In contrast, Suarez's claim concerns defendants' alleged actions to collect the

alleged debt. Courts analyzing FDCPA claims and counterclaims seeking to collect a debt

underlying plaintiffs FDCPA claim make precisely this distinction. See Deitmyer v. Ryback, No.

ELH-18-2002, 2019 WL 3587883, at *10-11 (D. Md. Aug. 6, 2019) (unpublished) (collecting

cases);O'Fayv.Sessoms&Rodgers,P.A,No.5:08-CV-615-D,2010WL9478988,at*5(E.D.N.C.

Feb. 9, 2010) (unpublished) (collecting cases). And North Carolina courts look to decisions

                                                  6

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 6 of 12
       analyzing the FDCPA when interpreting the NCDCA. See,~ Ayers, 138 N.C. App. at 263, 531

       S.E.2d at 233. To be sure, Suarez must demonstrate that the alleged debt exists to prove his FDCPA

       claim, and to do so he likely must reference the rental agreement. Thus, there is a logical nexus

       between the alleged breach ofthe rental agreement and Suarez's NCDCA claim. "A FDCPA claim,

       however, does not focus on the validity of the debt, but instead on the use of unfair methods to

       collect it." Bauman v. Bank of Am., N.A., 808 F.3d 1097, 1102 (6th Cir. 2015) (emphasis added)

       (quotation omitted). The same principle applies to Suarez's NCDCA claim. Moreover, defendants'

       breach of contract claim entirely focuses on the alleged debt's validity. See Ans. at 16-18.

       Accordingly, the evidence needed to demonstrate both claims is not "substantially'' the same.

               As for res judicata, under North Carolina law, the doctrine of res judicata bars parties from

       relitigating issues that the parties raised or could have raised in a prior action:

1_,,           Where a second action or proceeding is between the same parties as a first action or
               proceeding, the judgment in the former action or proceeding is conclusive in the
               latter not only as to all matters actually litigated and determined, but also as to all
               matters which could properly have been litigated and determined in the former action
               or proceeding.                                              ·

       Kingv. Neese, 233 N.C. 132, 136, 63 S.E.2d 123,126 (1951); seeFickleyv. GreystoneEnters., Inc.,

       140 N.C. App. 258,260, 536 S.E.2d 331, 333 (2000); Young v. Young. 21 N.C. App. 424,425,204

       S.E.2d 711, 712 (1974) (collecting cases). "The essential elements of res judicata are (1) a final

       judgment on the merits in a prior suit; (2) an identity of the cause of action in the prior suit and the

       present suit; and (3) an identity of parties or their privies in both suits." Pate v. N.C. De_p't of

       Transp., 176N.C.App. 530, 534-35,626 S.E.2d661, 665 (2006) (quotation omitted). As discussed,

       Suarez's claim lacks a common identity with defendants' counterclaim. In sum, the Painter factors

       counsel that defendants' breach of contract claim is not compulsory.

               In opposition, defendants make several arguments. First, defendants note that Suarez puts

                                                          7

                   Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 7 of 12
the alleged debt and the interest on that alleged debt in issue in his complaint. The court, therefore,

must resolve each party's contractual obligations to resolve the claim and counterclaim. Second, if

the court does not decide the breach of contract claim in this lawsuit, res judicata may preclude

defendants from pursuing the debt in a subsequent suit. Third, because Suarez challenges the

validity ofthe alleged debt, the parties must present evidence on that issue for both claims. Fourth,

the claims both "originate" in the rental agreement and Suarez's alleged breach. See [D.E. 50] 5-7.

         The court rejects defendants' arguments. Assuming without deciding that Suarez challenges

the validity of the alleged debt, Suarez's NCDCA claim does not rest on the alleged debt's validity,

but rather on its existence. Suarez does not deny that an alleged debt exists in this case, nor could

he-the existence of a "debt" is a necessary element of his NCDCA claim. See, e.g., Ayers, 138

N.C. App. at 263,531 S.E.2d at 2~3. Defendants second argument concerns issue preclusion, not

resjudicata. See, e_.g,_, Strates Shows, Inc. v. Amusments of Am., Inc., 184 N.C. App. 455, 460-61,

646 S.E.2d 418, 423 (2007). As discussed, there may be an evidentiary overlap concerning the

claims, and a logical nexus exists between them. Defendants do not assert, however, that the

evidentiary overlap is "substantial." Rightly so. Aside from the alleged debt, Suarez must also

demonstrate five additional elements-each unrelated to the rental agreement-to prove his NCDCA

claim.

         Alternatively, defendants argue that, if the court finds its breach of counterclaim is

permissive, the court should exercise supplemental jurisdiction over the claim under 28 U.S.C. §

1367. See [D.E. 50] 8. In support, defendants assert that when Congress enacted section 1367 in

1990, it abrogated Painter and other Fourth Circuit precedent requiring a permissive counterclaim

to have its own jurisdictional base. According to defendants, the plain text of section 1367(a)

compels this conclusion. In support, defendants note that the text of section 1367(a) does not

                                                  8

            Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 8 of 12
incorporate Rule 13(a)' s distinctions between permissive and compulsory counterclaims. Rather,

section 1367(a) requires a court to determine whether the counterclaim is part of the same "case or

controversy'' under Article ill. See id. 9-12.2 Defendants argue that their breach of contract

counterclaim is part ofthe "case or controversy'' concerning Suarez's NCDCA claim. See id. 13-14.

       Defendants' textual argument has force, but this court cannot accept it. Under section

1367(a), a district court "shall have supplemental jurisdiction over all other claims that are so related

to claims in the action within such original jurisdiction that [it] form[s] part of the same case or

controversy under Article ill ofthe United States Constitution," subject to exceptions in subsections

(b), (c), and (d). 28 U.S.C. § 1367(a). "[B]efore Congress enacted 28 U.S.C. § 1367 in 1990, the

Fourth Circuit held that federal courts did not have jurisdiction over permissive counterclaims absent

an independent basis for federal subject-matter jurisdiction." O'Fay. 2010 WL 9478988, at *5; see

Painter, 863 F.2d 331-32; Sue & Sam Mfg. Co., 538 F.2d at 1051. Within the Fourth Circuit,

district courts continue to recognize this principle as binding even after section 1367's enactment.

See,~ Carroll v. Dan Rainville & Assocs. Inc., No. SAG-17-849, 2017 WL 4777706, at *2-4 (D.

Md. Oct. 23, 2017) (unpublished); CSR, Inc. v. Foster-Bey, No. 1:16cv1227 (JCC/IDD), 2017 WL

1929439, at *3 (E.D. Va. May 10, 2017) (unpublished); Ginwright v. Exeter Fin. Cor,p., No.



       2
           28 U.S.C. § 1367(a) states:

       Except as provided in subsections (b) and (c) or as expressly provided otherwise by
       Federal statute, in any civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental jurisdiction over all other
       claims that are so related to claims in the action within such original jurisdiction that
       they form part of the same case or controversy under Article ill of the United States
       Constitution. Such supplemental jurisdiction shall include claims that involve the
       joinder or intervention of additional parties.

28 U.S.C. § 1367(a).

                                                   9

            Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 9 of 12
TDC-16-0565, 2016 WL 5867443, at *2 (D. Md. Oct. 6, 2016) (unpublished) (collecting cases);

Moskovvitzv. Jacobson Holman, PLLC,No.1:15-CV-336,2015 WL4255100, at *3 (E.D. Va July

13, 2015) (unpublished); Williams v. Long, 558 F. Supp. 2d 601, 603 (D. Md. 2008); BidZirk. LLC

v.Smitb,No.6:06-109-HMH-WMC,2006WL3242333,at*2(D.S.C.Nov. 7,2006)(unpublished);

Harrison v. Grass, 304 F. Supp. 2d 710, 712-13 (D. Md. 2004); Carbon Fuel Co. v. USX Corp., 867

F. Supp. 414, 416--17 (S.D. W. Va. 1994). But see Sweeney v. Pa Nat'l. Mut. Cas. Ins. Co.,

1:05CV00931, 2006 WL 8447919, *1-2 (M.D.N.C. July 11, 2006) (unpublished).

       The court recognizes that the First, Second, and Seventh Circuits have held that a court's

supplementaljurisdiction under section 1367 extends to Article ill' s "cases and controversies" limit.

See Global NAPs. Inc. v. Verizon New England, Inc., 603 F.3d 71, 76 (1st Cir. 2010); Jones v. Ford

Motor Credit Co., 358 F.3d 205, 212-15 (2d Cir. 2004); Channell v. Citicorp Nat'l Servs., Inc., 89

F.3d 379, 384-86 (7th Cir. 1996); cf. Ambromovage v. United Mine Workers ofAm., 726 F.2d 972,

990 (3d Cir. 1984).3 A leading federal courts treatise also endorses this view. See 13D Charles Alan

Wright, Arthur R. Miller, Edward H. Cooper, & Richard D. Freer, Federal Practice and Procedure

§ 3567.1 (3d ed. 2008). Nonetheless, the court also recognizes that there is more than a colorable



       3
          The Third Circuit abandoned the requirement that permissive counterclaims always require
an independent jurisdictional basis before Congress enacted the supplemental jurisdiction statute.
See Ambromavage, 726 F.2d at 990. Since Congress enacted 28 U.S.C. § 1367, the Third Circuit
has not addressed the compulsory-permissive distinction for purposes of analyzing federal subject-
matter jurisdiction, and district courts within the Third Circuit continue to disagree on whether an
independentjurisdictional basis is required for permissive counterclaims. Compare Wilson v. Wings
OverHappyValleyMDF.LLC,No.4:17-CV-00915,2018WL437385,at*2-*5(M.D.PaJan.16,
2018)(unpublished)andAlpemv. Cavarocchi,No. 98-3105, 1999WL257695,at*9-*11 (E.D. Pa
Apr. 28, 1999) (unpublished) (requiring no independent basis for permissive counterclaims ifsection
1367(a) is satisfied) with Stewart v. Lamar Adver. of Penn LLC, No. 03-2914, 2004 WL 90078, at
*1, *3 (E.D. Pa Jan. 14, 2004) (unpublished) (requiring independent jurisdictional basis) and S.
Megga Telecomms. Ltd. v. Lucent Techs., Inc., No. 96-357-SLR, 1997 WL 86413, at *9 (D. Del.
Feb. 14, 1997) (unpublished) (same).

                                                 10

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 10 of 12
argument to the contrary based on the theory that section 1367 "codified" existing common law

doctrines of pendent and ancillary jurisdiction ''under a common heading" of supplemental

jurisdiction. City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 165 (1997); Ginwright, 2016

WL 5867443, at *2.

       The Fourth Circuit has not examined its holdings in Painter and Sue & Sam Mfg. Co. in a

published opinion after Congress enacted section 1367 and has continued to apply the precedent in

unpublished cases. See, e.g., Ginwright, 2016 WL 5867443, at *2; cf. Vaughan, 217 F. App'x. at

218 n.18; Monsen, 82 F. App'x. at 298; Sbanaghan v. Cahill, 58 F.3d 106, 109--10 (4th Cir. 1995).

It is the Fourth Circuit, not this court, that has the power to abrogate Fourth Circuit precedent See.

~. United States v. Middleton, 883 F.3d 485, 491 (4th Cir. 2018) ("Prior decisions of a panel of

the court are binding ... unless and until overturned en bane."); Colby v. J.C. Penney Co., 811 F.2d

1119, 1123 (7th Cir. 1987) ("[T]he decisions of a superior court in a unitary system bind the inferior

courts."); cf. Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477,484 (1989) ("If a

precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in

some other line of decisions, the Court of Appeals should follow the case which directly controls,

leaving to this Court the prerogative of overrule its own decisions."). Accordingly, this court must

follow Painter and Sue & Sam Mfg. Co. Thus, defendants' breach of contract counterclaim must

have an independent jurisdictional base forth.is court to exercise supplemental jurisdiction.4 Because

defendants' counterclaim lacks such a base, the court grants Suarez's motion to dismiss.



       4
         Defendants also invite the court to exercise jurisdiction over the breach of contract
permissive counterclaim under the "setoff exception." See [D.E. 50] 14--16. As discussed, Painter
and Sue & Sam Mfg. Co. require a permissive counterclaim to have an independent jurisdictional
base. Assuming without deciding that the setoff exception applies, it does not provide such a base.
See id. Accordingly, the court declines defendants' invitation.

                                                 11

           Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 11 of 12
                                                 m.
       Ins~ the court GRANTS plaintiff's motion to dismiss defendants' amended counterclaim

[D.E. 47] for lack of subject-matter jurisdiction.

       SO ORDERED. This _a__ day of September 2020.



                                                      JSC.DEVERID
                                                      United States District Judge




                                                 12

          Case 5:18-cv-00455-D Document 62 Filed 09/08/20 Page 12 of 12
